DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2021 was considered by the examiner.
Drawings
The drawings filed on 4/27/2021 are acceptable for examination by the examiner.
Conclusion
This application is in condition for allowance except for the following formal matters.
Claim Objections
Claims 5-6 and 14-15 are objected to because of the following informalities.  It is unclear how the first portion contacts the substrate and has according to 

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as discussed above.
Claims 1-4, 7-13, and 16-20 allowed. 
The prior art IMAIZUMI et al. (2014/0186078 A1) teaches regarding claim 1, a heating device, comprising: a rotatable film 36; a heater 37 including: a substrate 37a that extends along a first direction, and a heater element 37b-37d on the substrate (shown in figure 3) and facing the film 37 (shown in figure 1) ; a heat conductor 39 having first and second surfaces (shown in figure 1) and 
But does not teach “… a thickness of the first portion from the first surface to the second surface is greater than a thickness of the second portion from the first surface to the second surface”.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ogino (US 9,612,556) teaches a fixing device having a groove between the heat conductor and a heater support.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANA GRAINGER whose telephone number is (571)272-2135.  The examiner can normally be reached on Monday - Friday, 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Labelle can be reached on 571-272-211594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



QG